DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 8-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,209,208 to Marinkovich et al. in view of EP2554314 to Stoll et al.
In re claim 1, Marinkovich teaches a blade clamp for removably coupling a saw blade to a spindle of a reciprocating power tool, the blade clamp comprising: 
an actuator (20) rotatable about the spindle, the actuator including a first cam (40) and a second cam (38); and 
a locking member (30) movable relative to the spindle between a locking position and a release position in response to rotation of the actuator, the locking member including 
a first end (68), 
a second end (end opposite 68 as shown in at least Figure 3) opposite the first end, 
a head (68) at the first end, 
a flange (70) adjacent the rounded head (68), the flange having a non-circular cross- sectional shape (as shown in at least Figure 3), 
a first section (64) defining a first diameter (Col. 3, lines 5-9) along a length of the first section, 
a second section (66) adjacent the first section and defining a second diameter that decreases along a length of the second section (Col. 3, lines 5-9), and 
wherein the first section extends (64) from the flange to the second section, 
wherein the second cam (38) is configured to engage the flange to move the locking member from the locking position toward the release position in response to rotation of the actuator in a first direction (Col. 3, lines 24-34), and 
2wherein the first cam is configured to engage the rounded head to move the locking member from the release position toward the locking position in response to rotation of the actuator in a second direction (Col. 3, lines 35-56).
Regarding claim 1, Marinkovich teaches a blade clamp with a locking device. The locking member has a first and second section, which works in conjunction with the first and second cam to operate between an engaged and released position. Marinkovich teaches a locking member having a first and second section, but does not teach the locking member having a first end with a rounded head, the first section defining a diameter that is constant along the length In , a third section adjacent the second section and defining a third diameter that is constant along a length of the third section, wherein the third section of the locking member is engageable with the saw blade to couple the saw blade to the spindle when the locking member is in the locking position, and wherein the third section extends from the second end to the second section.
Stoll teaches a blade clamp having a locking member (40) having a first end with a rounded head (48a, Pg. 6, lines 16-19), the locking member has a first section (42) defining a first diameter that is constant along the length (Pg. 5, lines 43-46), a third section (46) adjacent the second section (44) and defining a third diameter that is constant along a length of the third section (Pg. 6, lines 41-43), wherein the third section (46) of the locking member is engageable with the saw blade to couple the saw blade to the spindle when the locking member is in the locking position, and wherein the third section (46) extends from the second end to the second section (44). The second section (44) serves for centered engagement in the blade recess (16) and when the cylindrical tip 46 is in the blade recess (16) the blade is prevented from falling out of the saw blade or movement in the axial direction. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the locking member of Marinkovich with the locking member as taught by Stoll, to prevent the blade from falling out of the device and to prevent unwanted axial movement (Pg. 6, lines 48-53, Pg. 7, lines 1-5, Stoll). One having ordinary skill in the art would recognize that replacing the locking member of Marinkovich would also provide a modification to the recess 72, of Marinkovich, to receive the shape of the locking member as modified by Stoll. Providing Marinkovich with the locking member as taught by Stoll is merely an obvious matter of design choice based on the desired shaped sections of the locking member for retaining the blade in the saw. 

In re claim 5, Marinkovich teaches wherein the second section is generally frustoconical (Col. 3, lines 5-9, Marinkovich).
In re claim 6, modified Marinkovich teaches wherein the third section is generally cylindrical ((Pg. 6, lines 41-43, Stoll).
In re claim 8, Marinkovich teaches wherein the second diameter decreases along the length of the second section at a constant rate (Col. 3, lines 5-9, Marinkovich).
In re claim 9, Marinkovich teaches wherein the locking member is linearly movable between the locking position and the release position (Col. 3, lines 24-56, Marinkovich).
In re claim 10, Marinkovich teaches wherein the length of the second section (66, Marinkovich) is less than the length of the first section (64, Marinkovich)

In re claim 11, modified Marinkovich teaches wherein the length of the third section (46, Stoll) is less than the length of the second section (44, Stoll).

In re claim 12, Marinkovich teaches reciprocating power tool comprising: 
a spindle (22) including a slot (52) configured to receive a saw blade (24); 
an actuator (38,40) rotatable about the spindle, the actuator including a first cam (40) and a second cam (38); 
a blade clamp (20) configured to removably couple the saw blade to the spindle, the blade clamp including a locking member (30) movable relative to the spindle between a locking position in which the locking member extends into the slot and a release position in which the locking member is retracted from the slot (Col. 3, lines 24-56), 
the locking member including a first section (64) having a generally cylindrical shape (Col. 3, lines 5-9), 
a second section (66) extending from the first section and having a generally frustoconical shape (Col. 3, lines 5-9), and 
wherein the locking member (30) further includes a first end (as shown in Figure 3), 
a second end (shown in at least Figure 3) opposite the first end, 
a head (68) at the first end, and a flange (70) adjacent the head, the flange having a non-circular cross-sectional shape,
wherein the second cam (38) is configured to engage the flange to move the locking member from the locking position toward the release position in response to rotation of the actuator in a first direction (Col. 3, lines 24-34), and 
wherein the first cam (40) is configured to engage the rounded head to move the locking member from the release position toward the locking position in response to rotation of the actuator in a second direction (Col. 3, lines 35-56).

Regarding claim 12, Marinkovich teaches a blade clamp with a locking device. The locking member has a first and second section, which works in conjunction with the first and second cam to operate between an engaged and released position. Marinkovich teaches a locking member having a first and second section, but does not teach the locking member having a first end with a rounded head, a third section extending from the second section and having a generally cylindrical shape, wherein the third section of the locking member is engageable with the saw blade to couple the saw blade to the spindle when the locking member is in the locking position, wherein the third section extends from the second end to the second section, wherein the first section extends from the flange to the second section.
Stoll teaches a blade clamp having a locking member (40) having a first end with a rounded head (48a, Pg. 6, lines 16-19), a third section (46) extending from the second section (44) and having a generally cylindrical shape (Pg. 6, lines 41-43), wherein the third section of the locking member is engageable with the saw blade (via recess 16) to couple the saw blade to the spindle when the locking member is in the locking position, wherein the third section (46) extends from the second end to the second section (44), wherein the first section extends from the flange to the second section (as shown in at least Figure 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the locking member of Marinkovich with the locking member as taught by Stoll, to prevent the blade from falling out of the device and to prevent unwanted axial movement (Pg. 6, lines 48-53, Pg. 7, lines 1-5, Stoll). One having ordinary skill in the art would recognize that replacing the locking member of Marinkovich would also provide a modification to the recess 72, of Marinkovich, to receive the shape of the locking member as modified by Stoll. Providing Marinkovich with the locking member as taught by Stoll is merely an obvious matter of design choice based on the desired shaped sections of the locking member for retaining the blade in the saw. 

In re claim 13, modified Marinkovich teaches wherein at least a portion of the second section (44, Stoll) is engageable with the saw blade when the locking member is in the locking position (Pg. 6, lines 40-46, Stoll).
In re claim 14, modified Marinkovich teaches wherein the first section (42, Stoll) defines a first diameter that is constant along a length of the first section (Pg. 5, lines 43-46, Stoll), wherein the second section (44, Stoll) defines a second diameter that decreases along a length of the second section, and wherein the third section (46, Stoll) defines a third diameter that is constant along a length of the third section (Pg. 6, lines 41-43, Stoll).
In re claim 15, Marinkovich teaches wherein the second diameter (64) decreases along the length of the second section at a constant rate (Col. 3, lines 5-9).
In re claim 17, modified Marinkovich teaches wherein the length of the second section (44, Stoll) is less than the length of the first section (42, Stoll), and wherein the length of the third section (46, Stoll) is less than the length of the second section (42, Stoll).

Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,209,208 to Marinkovich et al. in view of EP2554314 to Stoll et al. and US Patent No. 3,703,036 to Karubian.
In re claim 18, Stoll teaches a locking member (Fig. 1, 40) selectively engageable with a saw blade to couple the saw blade to a spindle of a reciprocating power tool, the locking member comprising: 
a first end (as shown in Figure 7 and closest to end 48b),
a second end (closest to 46) opposite the first end,
 a rounded head (48a) at the first end;
a flange (48b) adjacent the rounded head, the flange having a cross sectional shape,
a first section (Fig. 7, 42) defining a first diameter that is constant along a length of the first section (Page 5, lines 43-48); 
a second section (Fig. 7, 44) extending from the first section, the second section defining a second diameter that decreases along a length of the second section; and 
a third section (Fig. 7, 46) extending from the second section to an end of the locking member, the third section defining a third diameter this is constant along a length of the third section (Page 6, lines 41-47).
Regarding claim 18, Stoll teaches a locking member having a flange, but does not teach the flange having a non-circular cross-sectional shape.
Marinkovich teaches a locking member (30) having as a head and flange (68,70) of a square cross-sectional shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to shape the flange of Stoll to have a non-circular cross-sectional shape as taught by Marinkovich to maintain proper lifting of the pin radially outwardly (Col. 3, lines 5-34). 
Stoll teaches a round head and Marinkovich teaches a flange having a non-circular cross-sectional shape, but Stoll nor Marinkovich provide a teaching of combining a round head with a non-circular flange; however, Karubian provides a teaching of a locking member (30) having a polygonal head (37) and flange (32) of a different shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the rounded head of Stoll with a flange having a non-circular cross-sectional shape as taught by Karubian to maintain proper lifting of the pin radially outwardly (Col. 3, lines 5-34). Providing Stoll with both a circular had and a flange having a non-circular cross-sectional shape, as taught by Karubian is merely an obvious design choice (based on user preference). The shape of the head and the flange permits the device to function as intended.
In re claim 19, wherein the second diameter (Fig. 7, diameter of section 44) decreases at a constant rate along the length of the second section (44).
In re claim 20, wherein the length of the second section (44) is less than the length of the first section (42), and wherein the length of the third section (46) is less than the length of the second section (44).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 6, 8-15, 17-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724